UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2015 Date of reporting period:	August 31, 2014 Item 1. Schedule of Investments: Putnam Dynamic Risk Allocation Fund The fund's portfolio 8/31/14 (Unaudited) COMMON STOCKS (42.3%) (a) Shares Value Banking (2.4%) Access National Corp. 489 $8,220 Australia & New Zealand Banking Group, Ltd. (Australia) 4,606 143,808 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 10,968 132,729 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,070 34,358 Banco Santander SA (Spain) 19,639 195,857 Bank of Kentucky Financial Corp. 289 10,624 Bank of Yokohama, Ltd. (The) (Japan) 21,000 115,793 BankUnited, Inc. 6,152 194,096 Barclays PLC (United Kingdom) 15,833 58,997 BNP Paribas SA (France) 2,203 148,726 BofI Holding, Inc. (NON) 294 22,635 Cardinal Financial Corp. 985 17,602 Citizens & Northern Corp. 552 10,885 Commonwealth Bank of Australia (Australia) 5,494 417,263 Credit Agricole SA (France) 13,429 199,124 Credit Suisse Group AG (Switzerland) 2,668 75,211 DBS Group Holdings, Ltd. (Singapore) 9,000 129,122 East West Bancorp, Inc. 327 11,393 Farmers Capital Bank Corp. (NON) 427 9,394 Financial Institutions, Inc. 588 14,124 First Community Bancshares Inc. 575 9,384 First NBC Bank Holding Co. (NON) 358 11,495 FirstMerit Corp. 700 12,065 Flushing Financial Corp. 618 11,927 Hang Seng Bank, Ltd. (Hong Kong) 8,700 146,945 Hanmi Financial Corp. 1,184 24,331 Heartland Financial USA, Inc. 381 9,114 Heritage Financial Group, Inc. 500 10,250 Joyo Bank, Ltd. (The) (Japan) 19,000 98,611 JPMorgan Chase & Co. 9,102 541,114 Lloyds Banking Group PLC (United Kingdom) (NON) 244,310 309,345 M&T Bank Corp. 3,950 488,339 MainSource Financial Group, Inc. 886 15,284 Meta Financial Group, Inc. 339 12,882 National Australia Bank, Ltd. (Australia) 4,713 154,940 OFG Bancorp (Puerto Rico) 583 9,270 Pacific Premier Bancorp, Inc. (NON) 628 9,326 PacWest Bancorp 478 20,047 Peoples Bancorp, Inc. 588 14,094 Popular, Inc. (Puerto Rico) (NON) 462 14,304 Republic Bancorp, Inc. Class A 397 9,036 Resona Holdings, Inc. (Japan) 40,200 217,991 Signature Bank (NON) 2,462 291,649 Skandinaviska Enskilda Banken AB (Sweden) 11,457 149,580 Sumitomo Mitsui Financial Group, Inc. (Japan) 2,700 109,004 Swedbank AB Class A (Sweden) 5,654 143,994 UniCredit SpA (Italy) 15,460 119,647 United Community Banks, Inc. 607 10,295 Wells Fargo & Co. 1,570 80,761 Westpac Banking Corp. (Australia) 5,217 170,730 Basic materials (2.0%) Aceto Corp. 424 8,149 Albemarle Corp. 3,509 223,102 Amcor, Ltd. (Australia) 10,656 113,654 Andersons, Inc. (The) 354 24,345 Antofagasta PLC (United Kingdom) 6,672 87,006 ArcelorMittal SA (France) 8,855 128,858 Axiall Corp. 543 22,578 BASF SE (Germany) 1,731 178,066 BHP Billiton PLC (Australia) 4,557 144,308 BHP Billiton, Ltd. (Australia) 5,187 177,644 Cambrex Corp. (NON) 1,560 34,195 Chemtura Corp. (NON) 1,489 36,763 Domtar Corp. (Canada) 224 8,353 EMS-Chemie Holding AG (Switzerland) 238 103,439 Glencore Xstrata PLC (United Kingdom) 20,764 124,924 Hi-Crush Partners LP (Units) 448 30,979 Hitachi Metals, Ltd. (Japan) 17,000 289,529 Horsehead Holding Corp. (NON) 1,619 32,688 Innophos Holdings, Inc. 318 18,492 Innospec, Inc. 395 16,661 International Flavors & Fragrances, Inc. 3,472 352,720 KapStone Paper and Packaging Corp. (NON) 699 21,487 Koninklijke Boskalis Westminster NV (Netherlands) 2,467 141,962 Kraton Performance Polymers, Inc. (NON) 462 9,392 L.B. Foster Co. Class A 258 13,535 Landec Corp. (NON) 2,594 34,059 Limoneira Co. 260 6,300 LSB Industries, Inc. (NON) 690 27,635 Minerals Technologies, Inc. 154 9,643 NN, Inc. 1,184 34,549 OM Group, Inc. 396 10,534 PPG Industries, Inc. 2,867 590,201 Rio Tinto PLC (United Kingdom) 2,367 126,277 S&W Seed Co. (NON) 1,034 5,842 Sigma-Aldrich Corp. 5,131 533,624 Sumitomo Metal Mining Co., Ltd. (Japan) 8,000 121,371 Syngenta AG (Switzerland) 407 146,078 Trex Co., Inc. (NON) 597 22,447 Tronox, Ltd. Class A 353 10,717 U.S. Silica Holdings, Inc. 340 24,415 UPM-Kymmene OYJ (Finland) 8,194 123,061 voestalpine AG (Austria) 3,946 169,285 Wendel SA (France) 1,028 124,093 Zep, Inc. 874 13,879 Capital goods (1.8%) ABB, Ltd. (Switzerland) 7,045 159,847 Airbus Group NV (France) 936 57,563 Alfa Laval AB (Sweden) 7,587 173,250 Alliant Techsystems, Inc. 236 29,736 Altra Industrial Motion Corp. 874 29,069 Astronics Corp. (NON) 222 13,928 AZZ, Inc. 387 17,934 Boeing Co. (The) 1,985 251,698 Canon, Inc. (Japan) 4,200 137,208 Chase Corp. 514 18,247 Douglas Dynamics, Inc. 755 15,055 DXP Enterprises, Inc. (NON) 163 13,060 Franklin Electric Co., Inc. 343 13,020 Generac Holdings, Inc. (NON) 487 22,655 General Dynamics Corp. 4,703 579,645 Greenbrier Cos., Inc. (The) 1,036 74,095 HD Supply Holdings, Inc. (NON) 422 11,719 Hyster-Yale Materials Holdings, Inc. 178 13,722 II-VI, Inc. (NON) 1,159 16,180 IMI PLC (United Kingdom) 7,243 163,052 JGC Corp. (Japan) 4,000 115,758 Kadant, Inc. 491 19,463 Middleby Corp. (The) (NON) 279 24,058 Miller Industries, Inc. 622 11,768 Mitsubishi Electric Corp. (Japan) 17,000 212,735 MRC Global, Inc. (NON) 2,634 65,376 MSA Safety, Inc. 194 10,740 Orbital Sciences Corp. (NON) 888 23,772 OSRAM Licht AG (Germany) (NON) 2,011 84,080 Polypore International, Inc. (NON) 119 5,335 Roper Industries, Inc. 1,768 266,190 Safran SA (France) 1,239 81,212 Singapore Technologies Engineering, Ltd. (Singapore) 42,000 123,070 Standard Motor Products, Inc. 859 32,307 Standex International Corp. 218 16,269 Stericycle, Inc. (NON) 1,609 191,230 Stoneridge, Inc. (NON) 1,447 18,030 Tenneco, Inc. (NON) 209 13,393 THK Co., Ltd. (Japan) 5,200 123,097 Tower International, Inc. (NON) 928 31,116 TriMas Corp. (NON) 727 23,046 Trinseo SA (NON) 226 4,443 Vinci SA (France) 3,445 225,196 Waste Management, Inc. 7,597 356,831 WESCO International, Inc. (NON) 293 24,609 Zodiac Aerospace (France) 2,893 94,366 Communication services (1.1%) Allot Communications, Ltd. (Israel) (NON) 416 4,505 Arris Group, Inc. (NON) 257 7,867 Aruba Networks, Inc. (NON) 291 6,213 BT Group PLC (United Kingdom) 30,832 198,089 CalAmp Corp. (NON) 854 16,465 Deutsche Telekom AG (Germany) 9,857 147,389 EchoStar Corp. Class A (NON) 713 35,957 Frontier Communications Corp. 3,217 21,876 HSN, Inc. 134 8,119 IDT Corp. Class B 472 7,415 Inteliquent, Inc. 690 8,418 Iridium Communications, Inc. (NON) 1,269 11,929 Loral Space & Communications, Inc. (NON) 208 15,583 NTT DoCoMo, Inc. (Japan) 8,200 141,743 Orange (France) 8,797 133,158 Ruckus Wireless, Inc. (NON) 712 9,904 SBA Communications Corp. Class A (NON) 1,676 184,846 ShoreTel, Inc. (NON) 777 5,206 Spok Holdings, Inc. 657 9,724 Tele2 AB Class B (Sweden) 4,338 53,967 Telefonica SA (Spain) 8,244 130,745 Telenor ASA (Norway) 5,369 123,095 Telstra Corp., Ltd. (Australia) 33,310 172,971 Ubiquiti Networks, Inc. (NON) 459 20,820 Verizon Communications, Inc. 17,728 883,209 Vodafone Group PLC (United Kingdom) 23,041 79,085 Conglomerates (0.6%) 3M Co. 1,020 146,880 Danaher Corp. 8,134 623,146 Exor SpA (Italy) 1,976 78,618 General Electric Co. 8,582 222,960 Marubeni Corp. (Japan) 5,000 36,090 Siemens AG (Germany) 2,227 278,981 Consumer cyclicals (6.0%) Aaron's, Inc. 2,144 54,929 Adidas AG (Germany) 997 74,723 Advance Auto Parts, Inc. 1,164 158,793 ANN, Inc. (NON) 661 27,392 Ascena Retail Group, Inc. (NON) 560 9,738 Ascent Capital Group, Inc. Class A (NON) 70 4,369 Automatic Data Processing, Inc. 8,111 677,057 AutoZone, Inc. (NON) 464 250,022 Babcock International Group PLC (United Kingdom) 6,722 125,098 Bayerische Motoren Werke (BMW) AG (Germany) 1,275 148,430 Bed Bath & Beyond, Inc. (NON) 2,847 182,948 Big Lots, Inc. 547 25,353 Brown Shoe Co., Inc. 326 9,728 Brunswick Corp. 568 24,424 Bureau Veritas SA (France) 3,903 92,721 CaesarStone Sdot-Yam, Ltd. (Israel) 191 9,934 Carmike Cinemas, Inc. (NON) 168 5,690 Century Casinos, Inc. (NON) 1,189 6,159 Cintas Corp. 2,308 152,651 Compagnie Financiere Richemont SA (Switzerland) 1,088 103,757 Compass Group PLC (United Kingdom) 8,216 133,602 Continental AG (Germany) 1,211 258,569 Conversant, Inc. (NON) 654 18,011 Cooper Tire & Rubber Co. 1,060 32,680 Corporate Executive Board Co. (The) 124 8,174 Crocs, Inc. (NON) 297 4,589 Deckers Outdoor Corp. (NON) 129 11,899 Deluxe Corp. 825 49,129 Demand Media, Inc. (NON) 167 1,501 Denso Corp. (Japan) 1,900 82,413 Dillards, Inc. Class A 720 82,310 Dollar Tree, Inc. (NON) 3,141 168,436 Ennis, Inc. 729 10,519 Equinix, Inc. 2,376 187,134 Experian PLC (United Kingdom) 6,313 109,836 FactSet Research Systems, Inc. 1,909 243,207 Fuji Heavy Industries, Ltd. (Japan) 9,000 255,654 G&K Services, Inc. Class A 298 16,655 Gartner, Inc. (NON) 3,538 263,899 Genesco, Inc. (NON) 138 10,943 GNC Holdings, Inc. Class A 846 32,106 Green Dot Corp. Class A (NON) 521 9,842 Harbinger Group, Inc. (NON) 2,377 30,782 Home Depot, Inc. (The) 9,861 922,004 Host Hotels & Resorts, Inc. (R) 19,282 440,015 ITV PLC (United Kingdom) 55,933 196,114 KAR Auction Services, Inc. 1,359 40,987 Kate Spade & Co. (NON) 391 12,645 Kimberly-Clark Corp. 6,305 680,940 La-Z-Boy, Inc. 365 7,789 Lions Gate Entertainment Corp. 868 28,132 Live Nation Entertainment, Inc. (NON) 1,117 24,529 Lowe's Cos., Inc. 3,713 194,970 Madison Square Garden Co. (The) Class A (NON) 1,365 91,264 Marcus Corp. 1,083 19,721 Marriott Vacations Worldwide Corp. (NON) 308 18,354 MasterCard, Inc. Class A 10,821 820,340 MAXIMUS, Inc. 184 7,581 MGM China Holdings, Ltd. (Hong Kong) 44,400 146,949 MSC Industrial Direct Co., Inc. Class A 1,236 111,413 National CineMedia, Inc. 1,223 17,856 Next PLC (United Kingdom) 2,578 303,657 Omnicom Group, Inc. 3,348 241,089 Panasonic Corp. (Japan) 12,600 153,920 Penn National Gaming, Inc. (NON) 1,671 18,866 PetSmart, Inc. 1,642 117,518 Pitney Bowes, Inc. 746 20,187 Priceline Group, Inc. (The) (NON) 543 675,660 Randstad Holding NV (Netherlands) 769 37,330 Remy International, Inc. 494 10,917 Renault SA (France) 1,451 113,592 Ryman Hospitality Properties (R) 2,751 136,862 Scotts Miracle-Gro Co. (The) Class A 1,832 105,761 Scripps Networks Interactive Class A 1,262 100,594 SeaWorld Entertainment, Inc. 1,188 24,699 Select Comfort Corp. (NON) 687 15,368 Shimano, Inc. (Japan) 2,000 238,551 Sinclair Broadcast Group, Inc. Class A 322 9,354 Six Flags Entertainment Corp. 310 11,309 SJM Holdings, Ltd. (Hong Kong) 42,000 105,677 Sonic Automotive, Inc. Class A 819 20,229 Sotheby's Class A 554 22,609 Steven Madden, Ltd. (NON) 249 8,464 Suzuki Motor Corp. (Japan) 7,100 230,718 Swatch Group AG (The) (Switzerland) 195 105,736 Target Corp. 7,489 449,864 Thomson Reuters Corp. (Canada) 5,089 192,873 TiVo, Inc. (NON) 2,105 29,659 TJX Cos., Inc. (The) 1,799 107,238 Toyota Motor Corp. (Japan) 3,400 193,716 Vail Resorts, Inc. 105 8,346 Valeo SA (France) 1,458 176,191 Verisk Analytics, Inc. Class A (NON) 2,859 183,519 VF Corp. 5,953 381,706 Viacom, Inc. Class B 6,740 546,951 VOXX International Corp. (NON) 733 7,257 Consumer finance (0.1%) Encore Capital Group, Inc. (NON) 613 27,211 Federal Agricultural Mortgage Corp. Class C 425 13,991 MicroFinancial, Inc. 689 5,464 Nelnet, Inc. Class A 514 22,601 Ocwen Financial Corp. (NON) 343 9,583 Performant Financial Corp. (NON) 2,455 23,617 PHH Corp. (NON) 509 12,196 Portfolio Recovery Associates, Inc. (NON) 544 30,916 Consumer staples (4.0%) Altria Group, Inc. 23,593 1,016,386 Anheuser-Busch InBev NV (Belgium) 1,675 186,083 Annie's, Inc. (NON) 294 9,376 Associated British Foods PLC (United Kingdom) 3,175 150,908 Barrett Business Services, Inc. 223 13,199 Boulder Brands, Inc. (NON) 257 3,459 Bright Horizons Family Solutions, Inc. (NON) 438 17,813 British American Tobacco (BAT) PLC (United Kingdom) 2,831 167,010 Calbee, Inc. (Japan) 6,100 210,476 Carrefour SA (France) 4,215 146,128 Chegg, Inc. (NON) 1,303 9,004 Core-Mark Holding Co., Inc. 446 21,479 Coty, Inc. Class A 1,406 24,169 Diageo PLC (United Kingdom) 3,979 117,285 Distribuidora Internacional de Alimentacion SA (Spain) 12,055 101,501 Dr. Pepper Snapple Group, Inc. 8,121 510,973 General Mills, Inc. 4,487 239,516 Geo Group, Inc. (The) (R) 4,829 180,701 Grand Canyon Education, Inc. (NON) 150 6,486 Heineken Holding NV (Netherlands) 2,065 142,530 Hershey Co. (The) 4,836 442,107 ITT Educational Services, Inc. (NON) (S) 758 6,390 Kao Corp. (Japan) 4,300 185,357 Kforce, Inc. 963 19,327 Koninklijke Ahold NV (Netherlands) 9,939 169,772 Korn/Ferry International (NON) 519 15,700 Krispy Kreme Doughnuts, Inc. (NON) 655 11,142 L'Oreal SA (France) 762 126,155 Lorillard, Inc. 10,570 631,029 McDonald's Corp. 7,626 714,709 MWI Veterinary Supply, Inc. (NON) 115 16,336 NACCO Industries, Inc. Class A 76 3,952 Nestle SA (Switzerland) 6,114 474,508 Nutraceutical International Corp. (NON) 328 7,951 On Assignment, Inc. (NON) 747 22,081 Papa John's International, Inc. 468 18,533 PepsiCo, Inc. 10,369 959,029 Popeyes Louisiana Kitchen, Inc. (NON) 382 15,318 Procter & Gamble Co. (The) 1,306 108,542 Reckitt Benckiser Group PLC (United Kingdom) 1,432 124,810 Red Robin Gourmet Burgers, Inc. (NON) 124 6,584 SABMiller PLC (United Kingdom) 2,062 113,754 Shutterfly, Inc. (NON) 104 5,305 SpartanNash Co. 456 9,799 Starbucks Corp. 8,229 640,298 Suntory Beverage & Food, Ltd. (Japan) 3,900 143,001 TrueBlue, Inc. (NON) 1,333 36,178 Unilever NV ADR (Netherlands) 3,132 130,187 Unilever PLC (United Kingdom) 2,405 106,165 United Natural Foods, Inc. (NON) 146 9,386 USANA Health Sciences, Inc. (NON) 108 7,887 Woolworths, Ltd. (Australia) 2,252 76,054 Energy (3.1%) AMEC PLC (United Kingdom) 8,507 158,883 BG Group PLC (United Kingdom) 6,447 128,596 BP PLC (United Kingdom) 42,696 341,402 Callon Petroleum Co. (NON) 2,864 30,731 Chevron Corp. 8,828 1,142,785 ConocoPhillips 6,263 508,681 Delek US Holdings, Inc. 982 34,350 Dril-Quip, Inc. (NON) 640 64,941 EP Energy Corp. Class A (NON) 1,274 24,626 EQT Corp. 1,241 122,933 Exxon Mobil Corp. 16,156 1,606,876 FutureFuel Corp. 1,564 21,771 Gulfport Energy Corp. (NON) 193 11,291 Key Energy Services, Inc. (NON) 2,261 14,244 Kodiak Oil & Gas Corp. (NON) 1,126 18,320 Occidental Petroleum Corp. 4,210 436,703 Phillips 66 3,507 305,179 Rosetta Resources, Inc. (NON) 204 10,200 Royal Dutch Shell PLC Class A (United Kingdom) 6,929 280,448 Royal Dutch Shell PLC Class B (United Kingdom) 6,315 266,866 Spectra Energy Corp. 4,460 185,804 Statoil ASA (Norway) 8,363 234,781 Stone Energy Corp. (NON) 514 18,088 Total SA (France) 4,544 299,664 Unit Corp. (NON) 228 15,005 Vaalco Energy, Inc. (NON) 1,516 13,871 W&T Offshore, Inc. 457 6,818 Williams Companies, Inc. (The) 4,514 268,312 Woodside Petroleum, Ltd. (Australia) 3,308 131,922 Financial (0.4%) Broadridge Financial Solutions, Inc. 5,531 235,289 Carlyle Group LP (The) 370 12,306 Credit Acceptance Corp. (NON) 118 14,542 HSBC Holdings PLC (United Kingdom) 33,191 359,265 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 26,700 153,510 WageWorks, Inc. (NON) 357 14,730 Health care (4.7%) AbbVie, Inc. 3,656 202,104 ACADIA Pharmaceuticals, Inc. (NON) 399 9,568 Accuray, Inc. (NON) 1,026 8,352 Actelion, Ltd. (Switzerland) 2,292 281,366 Aegerion Pharmaceuticals, Inc. (NON) 461 14,084 Alere, Inc. (NON) 630 22,334 Align Technology, Inc. (NON) 189 10,293 Alkermes PLC (NON) 339 15,163 AMAG Pharmaceuticals, Inc. (NON) 1,400 31,682 Amedisys, Inc. (NON) 523 10,941 AmSurg Corp. (NON) 353 18,988 Antares Pharma, Inc. (NON) 1,965 4,618 Ariad Pharmaceuticals, Inc. (NON) 2,434 15,139 Array BioPharma, Inc. (NON) 1,148 4,535 AstraZeneca PLC (United Kingdom) 3,790 287,354 AtriCure, Inc. (NON) 491 7,620 Auxilium Pharmaceuticals, Inc. (NON) 385 7,161 Bayer AG (Germany) 2,294 307,599 Biospecifics Technologies Corp. (NON) 214 6,694 C.R. Bard, Inc. 1,297 192,527 Cardinal Health, Inc. 3,903 287,651 Cardiome Pharma Corp. (Canada) (NON) 1,503 10,371 Centene Corp. (NON) 96 7,500 Chemed Corp. 427 45,095 Chugai Pharmaceutical Co., Ltd. (Japan) 7,300 231,184 Coloplast A/S Class B (Denmark) 2,934 243,564 Community Health Systems, Inc. (NON) 568 30,831 Computer Programs & Systems, Inc. 87 5,345 Conatus Pharmaceuticals, Inc. (NON) 164 1,130 Conmed Corp. 762 30,099 Cubist Pharmaceuticals, Inc. (NON) 493 34,032 Cyberonics, Inc. (NON) 71 4,075 DexCom, Inc. (NON) 220 9,724 Eli Lilly & Co. 8,937 568,036 Enanta Pharmaceuticals, Inc. (NON) 150 6,294 GlaxoSmithKline PLC (United Kingdom) 10,384 254,189 Globus Medical, Inc. Class A (NON) 504 9,143 Greatbatch, Inc. (NON) 643 29,302 Health Net, Inc. (NON) 366 17,275 HealthSouth Corp. 126 4,963 Henry Schein, Inc. (NON) 1,486 177,859 Hill-Rom Holdings, Inc. 580 25,410 Hisamitsu Pharmaceutical Co., Inc. (Japan) 1,700 67,480 Impax Laboratories, Inc. (NON) 735 18,110 Inovio Pharmaceuticals, Inc. (NON) 286 3,029 Insulet Corp. (NON) 349 12,602 Insys Therapeutics, Inc. (NON) 673 23,770 InterMune, Inc. (NON) 162 11,899 Isis Pharmaceuticals, Inc. (NON) 178 7,255 Jazz Pharmaceuticals PLC (NON) 674 109,808 Johnson & Johnson 12,755 1,323,076 Kindred Healthcare, Inc. 753 15,549 Laboratory Corp. of America Holdings (NON) 1,653 177,251 Mallinckrodt PLC (NON) 159 12,957 McKesson Corp. 2,231 435,112 Medicines Co. (The) (NON) 449 11,499 Mednax, Inc. (NON) 2,482 142,095 Merck & Co., Inc. 18,623 1,119,429 Merrimack Pharmaceuticals, Inc. (NON) 1,649 11,510 Nanosphere, Inc. (NON) 1,260 1,057 Nektar Therapeutics (NON) 777 11,080 Novartis AG (Switzerland) 3,000 269,103 Novo Nordisk A/S Class B (Denmark) 4,146 189,422 NPS Pharmaceuticals, Inc. (NON) 384 11,589 Omega Healthcare Investors, Inc. (R) 2,530 95,305 OraSure Technologies, Inc. (NON) 4,096 34,120 Patterson Cos., Inc. 2,958 119,119 Perrigo Co. PLC 1,296 192,767 Pfizer, Inc. 34,015 999,701 Prestige Brands Holdings, Inc. (NON) 553 19,139 Providence Service Corp. (The) (NON) 643 29,276 Puma Biotechnology, Inc. (NON) 35 9,118 Receptos, Inc. (NON) 218 11,151 Repligen Corp. (NON) 536 10,216 Retrophin, Inc. (NON) 457 6,252 Roche Holding AG-Genusschein (Switzerland) 1,246 363,329 Sanofi (France) 2,159 236,874 Sequenom, Inc. (NON) (S) 1,743 6,467 Shire PLC (United Kingdom) 1,344 109,844 Spectranetics Corp. (The) (NON) 386 10,955 STAAR Surgical Co. (NON) 1,395 16,056 Steris Corp. 240 13,510 Stryker Corp. 1,847 153,874 Sucampo Pharmaceuticals, Inc. Class A (NON) 769 5,298 Sunesis Pharmaceuticals, Inc. (NON) 652 4,883 Suzuken Co., Ltd. (Japan) 1,300 43,294 TESARO, Inc. (NON) 218 6,444 Threshold Pharmaceuticals, Inc. (NON) 1,271 5,287 Trevena, Inc. (NON) 631 3,729 Trinity Biotech PLC ADR (Ireland) 436 9,509 Triple-S Management Corp. Class B (Puerto Rico) (NON) 320 6,125 Ventas, Inc. (R) 4,247 279,368 West Pharmaceutical Services, Inc. 561 24,364 Insurance (3.2%) ACE, Ltd. 4,166 442,971 Ageas (Belgium) 4,084 137,079 AIA Group, Ltd. (Hong Kong) 34,400 187,756 Alleghany Corp. (NON) 464 200,044 Allianz SE (Germany) 1,331 227,003 Allied World Assurance Co. Holdings AG 7,360 272,246 American Equity Investment Life Holding Co. 1,150 28,451 Amtrust Financial Services, Inc. 538 23,688 Aon PLC 4,921 428,914 Arch Capital Group, Ltd. (NON) 3,790 210,648 Aspen Insurance Holdings, Ltd. 2,970 126,284 Assicurazioni Generali SpA (Italy) 8,870 181,348 AXA SA (France) 5,191 128,570 Axis Capital Holdings, Ltd. 3,728 179,764 Berkshire Hathaway, Inc. Class B (NON) 5,804 796,599 Chubb Corp. (The) 6,842 629,122 CNO Financial Group, Inc. 1,224 21,848 Everest Re Group, Ltd. 1,440 235,930 Genworth Financial, Inc. Class A (NON) 3,722 52,815 Insurance Australia Group, Ltd. (Australia) 32,379 195,655 Legal & General Group PLC (United Kingdom) 38,898 156,082 Maiden Holdings, Ltd. (Bermuda) 990 12,038 Muenchener Rueckversicherungs AG (Germany) 513 102,861 PartnerRe, Ltd. 1,751 195,569 ProAssurance Corp. 4,852 224,162 Prudential PLC (United Kingdom) 5,038 121,276 RenaissanceRe Holdings, Ltd. 2,550 261,095 Stewart Information Services Corp. 840 27,065 Symetra Financial Corp. 990 24,097 Travelers Cos., Inc. (The) 7,818 740,443 United Insurance Holdings Corp. 975 15,737 Validus Holdings, Ltd. 6,028 235,755 W.R. Berkley Corp. 5,807 280,768 Investment banking/Brokerage (0.2%) Deutsche Bank AG (Germany) 3,092 105,794 Investor AB Class B (Sweden) 4,008 148,524 UBS AG (Switzerland) 8,032 144,008 WisdomTree Investments, Inc. (NON) 1,642 19,425 Real estate (5.8%) AG Mortgage Investment Trust, Inc. (R) 277 5,532 Agree Realty Corp. (R) 456 13,466 Alexandria Real Estate Equities, Inc. (R) 246 19,449 American Campus Communities, Inc. (R) 5,421 214,184 American Realty Capital Properties, Inc. (R) 9,676 127,336 Arlington Asset Investment Corp. Class A 308 8,753 ARMOUR Residential REIT, Inc. (R) 1,486 6,286 Ashford Hospitality Prime, Inc. (R) 373 6,039 Ashford Hospitality Trust, Inc. (R) 1,857 21,523 AvalonBay Communities, Inc. (R) 3,243 499,746 Boston Properties, Inc. (R) 4,007 486,530 Camden Property Trust (R) 3,450 258,198 CBL & Associates Properties, Inc. (R) 633 12,027 CYS Investments, Inc. (R) 968 9,128 DCT Industrial Trust, Inc. (R) 21,751 172,920 DDR Corp. (R) 999 18,202 Deutsche Wohnen AG (Germany) 6,143 138,589 Dexus Property Group (Australia) (R) 119,617 134,618 Digital Realty Trust, Inc. (R) 872 56,898 Douglas Emmett, Inc. (R) 9,989 285,386 Duke Realty Corp. (R) 12,176 226,474 DuPont Fabros Technology, Inc. (R) 9,814 276,362 Education Realty Trust, Inc. (R) 2,444 26,615 EPR Properties (R) 268 15,252 Equity Lifestyle Properties, Inc. (R) 4,594 209,900 Equity Residential Trust (R) 5,015 333,347 Essex Property Trust, Inc. (R) 687 132,900 Extra Space Storage, Inc. (R) 3,868 203,844 Federal Realty Investment Trust (R) 528 65,884 First Industrial Realty Trust (R) 606 11,029 General Growth Properties (R) 16,224 398,624 Glimcher Realty Trust (R) 1,103 12,387 GPT Group (Australia) (R) 37,554 139,944 Hammerson PLC (United Kingdom) (R) 8,711 87,854 HCP, Inc. (R) 6,554 283,985 Health Care REIT, Inc. (R) 7,470 504,823 HFF, Inc. Class A 1,140 34,200 Home Properties, Inc. (R) 3,208 206,018 Hospitality Properties Trust (R) 6,461 190,147 Invesco Mortgage Capital, Inc. (R) 425 7,489 Investors Real Estate Trust (R) 1,371 11,695 iStar Financial, Inc. (NON) (R) 1,152 17,142 Kimco Realty Corp. (R) 14,022 329,377 Lexington Realty Trust (R) 2,585 28,125 Liberty Property Trust (R) 2,709 95,953 LTC Properties, Inc. (R) 628 25,717 Macerich Co. (The) (R) 1,373 89,643 Medical Properties Trust, Inc. (R) 19,065 268,626 MFA Financial, Inc. (R) 1,599 13,496 Mid-America Apartment Communities, Inc. (R) 246 17,791 National Health Investors, Inc. (R) 380 24,514 One Liberty Properties, Inc. (R) 648 14,042 Prologis, Inc. (R) 8,595 351,879 PS Business Parks, Inc. (R) 362 29,517 Public Storage (R) 7,088 1,241,676 Ramco-Gershenson Properties Trust (R) 733 12,432 Realty Income Corp. (R) 2,258 100,978 Regency Centers Corp. (R) 4,500 257,130 Scentre Group (Australia) (NON)(R) 10,503 33,646 Select Income REIT (R) 5,194 144,913 Simon Property Group, Inc. (R) 8,154 1,386,425 SL Green Realty Corp. (R) 3,071 335,814 Sovran Self Storage, Inc. (R) 113 8,732 Spirit Realty Capital, Inc. (R) 6,475 76,470 Starwood Property Trust, Inc. (R) 333 7,942 Starwood Waypoint Residential Trust (NON) (R) 67 1,855 Strategic Hotels & Resorts, Inc. (NON) (R) 10,998 130,656 Sumitomo Realty & Development Co., Ltd. (Japan) 5,000 193,618 Summit Hotel Properties, Inc. (R) 1,701 18,626 Tanger Factory outlet Centers, Inc. (R) 5,359 187,083 Taubman Centers, Inc. (R) 3,192 243,135 UDR, Inc. (R) 1,573 47,064 Universal Health Realty Income Trust (R) 138 6,095 Vornado Realty Trust (R) 4,155 439,890 Washington Prime Group, Inc. (NON) (R) 2,643 51,591 Weingarten Realty Investors (R) 6,898 236,050 Westfield Group (Australia) 8,430 59,994 Wheelock and Co., Ltd. (Hong Kong) 35,000 183,354 WP Carey, Inc. (R) 349 23,830 Technology (4.3%) Accenture PLC Class A 2,702 219,024 Acxiom Corp. (NON) 1,037 19,231 Advanced Energy Industries, Inc. (NON) 396 7,623 Amber Road, Inc. (NON) 200 3,000 Amdocs, Ltd. 5,863 276,147 Anixter International, Inc. 261 23,289 AOL, Inc. (NON) 270 11,669 Apple, Inc. 16,933 1,735,633 ASML Holding NV (Netherlands) 1,755 167,899 Aspen Technology, Inc. (NON) 468 19,230 AVG Technologies NV (Netherlands) (NON) 483 8,472 Bottomline Technologies, Inc. (NON) 175 4,928 Brother Industries, Ltd. (Japan) 8,400 162,841 CACI International, Inc. Class A (NON) 353 25,458 Cavium, Inc. (NON) 138 7,753 Ceva, Inc. (NON) 731 11,082 Cirrus Logic, Inc. (NON) 419 10,131 Commvault Systems, Inc. (NON) 181 9,980 Cornerstone OnDemand, Inc. (NON) 319 11,943 CSG Systems International, Inc. 203 5,627 DST Systems, Inc. 2,189 203,161 EnerSys 579 37,224 Engility Holdings, Inc. (NON) 391 13,740 Entegris, Inc. (NON) 1,511 18,344 Extreme Networks, Inc. (NON) 2,048 10,916 Fairchild Semiconductor International, Inc. (NON) 584 10,249 FANUC Corp. (Japan) 1,300 217,406 FEI Co. 165 13,867 Freescale Semiconductor, Ltd. (NON) 656 13,809 Fujitsu, Ltd. (Japan) 18,000 123,472 GenMark Diagnostics, Inc. (NON) 1,099 11,814 Google, Inc. Class A (NON) 1,757 1,023,207 GT Advanced Technologies, Inc. (NON) 326 5,806 HomeAway, Inc. (NON) 254 8,433 Hoya Corp. (Japan) 6,500 210,065 inContact, Inc. (NON) 714 6,540 Integrated Silicon Solutions, Inc. 1,725 25,582 IntraLinks Holdings, Inc. (NON) 1,432 11,256 Intuit, Inc. 5,821 484,191 L-3 Communications Holdings, Inc. 3,795 417,260 Lexmark International, Inc. Class A 311 15,724 Manhattan Associates, Inc. (NON) 938 27,089 Maxim Integrated Products, Inc. 9,141 282,365 MeetMe, Inc. (NON) 3,055 7,027 Mellanox Technologies, Ltd. (Israel) (NON) 198 8,274 Mentor Graphics Corp. 1,565 34,133 MICROS Systems, Inc. (NON) 3,849 261,617 Microsemi Corp. (NON) 349 9,297 Microsoft Corp. 26,664 1,211,346 MTS Systems Corp. 126 8,956 Netscout Systems, Inc. (NON) 332 15,295 NIC, Inc. 842 15,779 NTT Data Corp. (Japan) 1,700 60,945 Oracle Corp. 11,747 487,853 Perficient, Inc. (NON) 796 13,707 Photronics, Inc. (NON) 1,432 12,645 Plantronics, Inc. 113 5,393 Power Integrations, Inc. 217 12,972 Proofpoint, Inc. (NON) 214 8,534 PTC, Inc. (NON) 409 15,824 Quantum Corp. (NON) 7,469 9,336 RF Micro Devices, Inc. (NON) 3,068 38,258 Rovi Corp. (NON) 750 17,348 Safeguard Scientifics, Inc. (NON) 448 8,781 SAP AG (Germany) 874 67,985 Semtech Corp. (NON) 363 9,458 Silicon Image, Inc. (NON) 2,196 11,112 SoftBank Corp. (Japan) 2,900 209,211 SolarWinds, Inc. (NON) 625 26,744 Sparton Corp. (NON) 497 14,294 SS&C Technologies Holdings, Inc. (NON) 286 12,944 Synaptics, Inc. (NON) 496 40,722 Synopsys, Inc. (NON) 6,015 246,014 Tech Data Corp. (NON) 414 27,945 Tyler Technologies, Inc. (NON) 240 21,374 Ultimate Software Group, Inc. (NON) 160 23,518 Ultra Clean Holdings, Inc. (NON) 2,176 20,998 Unisys Corp. (NON) 578 13,531 United Internet AG (Germany) 2,757 118,440 VeriFone Systems, Inc. (NON) 429 14,981 Verint Systems, Inc. (NON) 291 14,588 VeriSign, Inc. (NON) 4,506 257,180 XO Group, Inc. (NON) 913 10,691 Yelp, Inc. (NON) 131 10,797 Zynga, Inc. Class A (NON) 1,548 4,481 Transportation (1.4%) Aegean Marine Petroleum Network, Inc. (Greece) 2,323 23,462 Alaska Air Group, Inc. 3,246 150,420 Central Japan Railway Co. (Japan) 1,900 266,250 ComfortDelgro Corp., Ltd. (Singapore) 65,000 130,619 Copa Holdings SA Class A (Panama) 777 95,555 Deutsche Post AG (Germany) 3,724 121,766 Diana Shipping, Inc. (Greece) (NON) 970 10,321 Hawaiian Holdings, Inc. (NON) 1,503 23,447 International Consolidated Airlines Group SA (Spain) (NON) 26,606 159,273 Matson, Inc. 202 5,452 Quality Distribution, Inc. (NON) 2,900 40,716 Republic Airways Holdings, Inc. (NON) 1,173 11,906 SkyWest, Inc. 851 7,633 Southwest Airlines Co. 12,728 407,423 Spirit Airlines, Inc. (NON) 393 27,663 StealthGas, Inc. (Greece) (NON) 3,550 34,755 Swift Transportation Co. (NON) 1,945 41,195 Union Pacific Corp. 8,452 889,742 United Parcel Service, Inc. Class B 6,688 650,943 Universal Truckload Services, Inc. 75 1,867 XPO Logistics, Inc. (NON) 552 17,095 Utilities and power (1.2%) Abengoa Yield PLC (United Kingdom) (NON) 152 6,097 Centrica PLC (United Kingdom) 28,073 148,858 CMS Energy Corp. 4,040 123,382 Enel SpA (Italy) 30,361 160,609 ENI SpA (Italy) 7,127 177,739 ITC Holdings Corp. 2,460 91,881 Kinder Morgan, Inc. 4,536 182,619 PG&E Corp. 6,769 314,623 PPL Corp. 9,698 335,842 Red Electrica Corporacion SA (Spain) 2,930 246,738 Southern Co. (The) 13,219 586,924 Tokyo Gas Co., Ltd. (Japan) 29,000 164,699 United Utilities Group PLC (United Kingdom) 10,802 157,272 Total common stocks (cost $76,779,436) CORPORATE BONDS AND NOTES (18.8%) (a) Principal amount Value Basic materials (1.2%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $13,000 $13,585 Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 10,000 10,903 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 135,000 170,100 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 25,000 27,188 Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 143,000 161,599 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 60,000 63,900 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 25,000 25,406 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 153,650 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 250,000 265,000 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 15,000 16,534 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 10,000 10,950 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 50,000 49,500 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 35,000 36,750 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 15,000 15,308 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 30,000 31,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 50,000 54,750 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 75,000 80,625 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 35,000 41,125 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 10,000 10,525 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 20,000 20,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 50,000 51,875 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 30,000 32,625 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 55,000 59,813 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 27,438 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 20,000 21,450 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 105,000 107,100 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 200,000 207,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 90,000 101,250 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 60,000 65,400 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 35,000 36,838 PQ Corp. 144A sr. notes 8 3/4s, 2018 60,000 64,275 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 145,000 146,879 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 65,000 69,225 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 95,000 104,500 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 50,000 51,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 33,000 33,495 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 80,000 88,000 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 20,000 21,250 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 10,000 10,500 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 40,000 39,600 Capital goods (0.8%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 130,000 138,450 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 10,000 11,413 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 30,000 29,550 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 20,000 19,950 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 60,000 63,450 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 35,000 35,875 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 80,000 89,000 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 145,000 164,449 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 60,000 58,875 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 5,000 1,950 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 65,000 64,350 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 15,000 21,085 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 65,000 69,713 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 52,000 50,700 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 115,000 117,588 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 85,000 90,738 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 270,000 282,150 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 55,000 59,469 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 90,000 96,300 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 93,000 98,580 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 60,000 65,550 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 85,000 87,125 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 40,000 42,800 Communication services (2.7%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 200,000 213,020 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 145,000 146,796 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 60,000 63,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 280,000 283,850 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 25,000 25,000 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 85,000 94,084 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 15,000 15,863 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 145,000 163,624 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 30,000 41,315 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 85,000 111,806 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 115,000 118,773 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 25,000 25,469 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 220,000 242,000 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 35,000 34,650 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 16,000 23,925 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 165,000 184,586 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 70,000 81,463 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 20,000 21,375 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 65,000 73,450 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 20,000 20,900 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 315,000 340,988 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 110,000 119,075 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 140,000 147,700 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 45,000 45,450 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 145,000 152,975 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 45,000 29,700 Numericable Group SA 144A sr. notes 6s, 2022 (France) 200,000 206,050 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 70,000 71,750 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 295,000 292,322 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $131,000 152,418 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 45,000 44,325 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 330,000 351,450 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 120,000 128,700 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 195,000 206,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 10,000 10,625 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 25,000 26,344 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 80,000 84,300 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 25,000 26,063 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 75,000 77,906 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 25,000 25,844 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 220,000 286,463 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 31,000 46,612 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 162,000 202,534 Verizon Communications, Inc. sr. unsec. notes 6.35s, 2019 130,000 152,840 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 77,000 97,185 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 30,000 32,914 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 251,000 248,915 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 45,000 43,988 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 95,000 105,925 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 90,000 98,100 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 25,000 25,063 Consumer cyclicals (2.9%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 19,000 28,321 Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 55,000 55,275 Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 143,000 142,148 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 95,000 106,638 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 35,000 36,050 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 65,000 70,850 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 70,000 72,778 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 15,000 14,025 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 120,000 127,350 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 35,000 36,181 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 25,000 26,813 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 49,000 39,200 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 144,000 198,614 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 55,000 56,788 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 45,000 45,675 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 10,000 10,050 Ceridian, LLC 144A sr. notes 8 7/8s, 2019 70,000 78,488 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 35,000 35,525 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 15,000 15,244 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 25,000 24,813 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 330,000 341,550 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 50,000 53,625 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 35,000 37,450 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 55,000 58,575 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 15,000 15,563 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 65,000 69,225 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 25,000 22,341 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 100,000 105,500 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 15,000 15,188 First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 (Mexico) 25,000 26,375 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 115,000 183,891 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 110,000 149,837 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 35,000 36,050 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 40,000 41,000 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 80,000 80,844 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 95,000 111,388 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 40,000 40,400 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 60,000 62,700 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 35,000 36,313 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 60,000 63,300 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 30,000 25,200 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 42,000 46,704 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 65,000 68,819 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 70,000 71,750 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 35,000 36,575 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 20,000 19,200 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 60,000 58,800 Johnson Controls, Inc. sr. unsec. notes 4.95s, 2064 35,000 36,133 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 55,000 62,150 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 50,000 52,500 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 20,000 20,600 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 45,000 47,925 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 110,000 108,350 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 25,000 25,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 32,000 30,740 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 25,000 31,943 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 5,000 5,425 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 60,000 60,900 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 40,000 44,300 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 55,000 57,338 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 125,000 147,188 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 11,125 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 95,000 106,163 Navistar International Corp. sr. notes 8 1/4s, 2021 80,000 83,000 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 40,000 43,500 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 30,000 32,363 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 80,000 80,800 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 30,000 31,800 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 95,000 98,325 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 80,000 84,800 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 50,000 54,375 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 75,000 71,813 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 25,000 25,531 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 90,000 85,050 QVC, Inc. 144A sr. bonds 4.45s, 2025 55,000 55,152 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 60,000 60,900 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 10,000 10,250 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 150,000 161,625 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 6,000 6,555 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 200,000 204,000 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 50,000 53,250 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 20,000 20,400 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 10,000 10,500 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 15,000 14,963 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 55,000 57,338 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 50,000 52,313 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 90,000 91,125 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,375 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 50,000 53,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 30,000 29,025 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 20,000 19,950 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 53,000 53,265 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 35,000 38,063 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 145,000 144,699 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 257,537 258,825 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 15,000 15,413 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 30,000 32,850 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 30,000 32,700 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 34,000 46,320 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 145,000 144,042 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 31,000 30,295 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 145,000 144,030 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 61,000 96,086 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 65,000 70,688 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 95,000 97,138 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 10,000 10,075 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 35,000 34,475 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 25,000 25,375 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 35,000 39,988 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 90,000 101,441 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 15,000 15,188 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 65,000 73,206 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 94,000 93,178 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 15,000 14,869 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 145,000 146,481 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 32,000 32,330 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 9,000 11,870 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 90,000 84,375 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 20,000 26,736 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 79,000 80,739 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 50,000 52,125 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 20,000 20,575 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 125,000 126,719 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 125,000 134,219 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 20,000 21,350 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 15,000 15,638 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 130,000 139,750 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 11,000 11,979 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 144,000 144,379 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 50,000 49,750 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 75,000 76,125 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 125,000 140,000 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 15,000 16,050 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 10,000 10,425 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 23,000 24,207 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 32,000 34,080 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 35,000 39,200 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 40,000 41,900 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 75,000 80,063 Energy (2.2%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 120,000 126,450 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 130,000 166,740 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 35,000 35,525 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 45,000 46,350 Athlon Holdings LP/Athlon Finance Corp. company guaranty sr. unsec. notes 7 3/8s, 2021 73,000 79,205 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 30,000 30,825 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 55,000 55,000 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 30,000 30,038 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 145,000 147,611 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 40,000 42,500 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 145,000 161,454 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 78,656 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 20,000 22,325 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 25,000 26,155 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 80,000 90,600 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 143,000 142,025 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 30,000 31,238 Compressco Partners LP/Compressco Finance Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 15,000 15,150 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 55,000 58,781 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 55,000 58,850 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 145,000 143,614 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 120,000 125,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 85,000 87,125 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 5,000 5,042 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 35,000 34,650 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 55,000 55,138 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 55,000 58,300 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 40,000 40,900 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 70,000 75,250 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 30,000 32,250 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 16,163 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 150,000 157,875 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 40,000 43,100 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 10,000 10,100 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 20,000 19,950 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 115,000 121,325 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 150,000 155,250 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 135,000 139,388 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 60,000 66,300 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 19,000 21,958 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 115,000 125,638 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 50,000 51,000 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 55,000 54,588 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 30,000 27,300 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 95,000 86,925 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 110,000 63,360 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 145,000 151,506 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 23,000 26,105 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 13,000 15,096 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2022 30,000 30,600 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 50,000 50,875 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 60,000 61,425 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 145,000 150,800 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 20,000 21,225 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 110,000 112,200 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 55,000 60,448 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 50,000 51,500 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 140,000 149,100 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 156,000 172,418 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 15,000 15,567 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 143,000 144,665 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 25,000 25,563 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 25,000 26,188 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 30,000 47,480 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 125,000 137,344 Williams Companies, Inc. (The) notes 8 3/4s, 2032 23,000 29,852 Williams Companies, Inc. (The) sr. unsec. notes 4.55s, 2024 30,000 30,211 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 37,538 Financials (4.3%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 (United Kingdom) 156,000 156,488 Aflac, Inc. sr. unsec. notes 6.9s, 2039 17,000 23,129 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 230,000 253,288 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 50,000 64,688 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 30,000 35,888 American Express Co. sr. unsec. notes 7s, 2018 94,000 110,686 American Express Co. sr. unsec. notes 6.15s, 2017 57,000 64,846 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 220,000 303,050 Bank of America Corp. sr. unsec. notes Ser. MTN, 1.7s, 2017 95,000 95,099 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 149,000 149,658 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 143,000 147,678 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 145,000 144,297 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 250,000 249,390 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 135,000 185,967 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 162,000 162,105 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 212,786 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 180,000 196,213 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 40,000 40,552 CIT Group, Inc. sr. unsec. notes 5s, 2023 35,000 36,663 CIT Group, Inc. sr. unsec. notes 5s, 2022 115,000 121,325 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 20,000 20,250 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 155,000 167,206 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 5,000 5,016 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 151,000 161,903 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 342,000 341,703 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 130,000 137,074 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 80,000 82,400 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 218,000 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 11,000 13,836 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 149,000 168,129 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 50,000 50,688 Dresdner Funding Trust I 144A bonds 8.151s, 2031 180,000 213,750 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 100,000 107,250 EPR Properties unsec. notes 5 1/4s, 2023 (R) 60,000 64,222 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 60,000 59,550 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 38,000 36,195 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 52,000 69,989 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 143,000 157,449 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 160,000 140,800 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 44,000 53,201 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 2,000 2,032 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 70,000 73,675 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 52,000 62,414 Hub Holdings LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 10,000 10,113 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 145,000 154,788 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 60,000 62,550 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 (R) 45,000 44,775 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 30,000 32,550 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 20,000 20,000 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 144,000 146,156 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 4,000 4,036 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 240,000 283,200 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 512,000 536,960 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 30,000 32,850 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 145,000 159,927 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 60,000 63,253 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 149,000 161,172 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 35,000 37,363 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 40,000 41,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 30,000 29,400 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 20,000 31,678 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 5,000 5,363 NRG Yield Operating LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 30,000 31,050 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 26,825 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 35,000 33,950 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 80,000 80,600 PNC Bank NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 250,000 250,435 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 116,000 127,600 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 75,000 75,375 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 145,000 147,979 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 200,000 211,500 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 35,000 38,048 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 (R) 131,000 130,433 Societe Generale SA bank guaranty sr. unsec. notes 2 3/4s, 2017 (France) 250,000 257,972 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 150,000 163,875 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 15,000 17,025 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 30,000 31,425 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 250,000 260,562 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 20,000 21,150 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 9,000 12,421 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 130,000 147,588 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 45,000 45,788 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 143,000 146,423 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 26,000 26,467 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 35,000 35,700 Health care (1.5%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 18,000 17,707 AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 130,000 130,685 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 60,000 63,300 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 35,000 35,350 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 145,000 148,319 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 16,000 21,238 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 145,000 164,156 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 60,000 63,300 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 50,000 51,125 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 75,000 75,563 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 25,000 25,375 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 60,000 61,500 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 15,000 15,938 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 65,000 62,075 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 55,000 55,791 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 50,000 51,000 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 40,000 40,100 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 20,000 20,250 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 50,000 50,500 HCA, Inc. sr. notes 6 1/2s, 2020 210,000 235,200 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 55,000 58,300 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 21,025 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 55,000 56,581 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 75,000 76,500 Johnson & Johnson sr. unsec. notes 5.15s, 2018 91,000 103,447 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 125,000 139,844 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 125,000 124,244 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 99,000 102,266 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 165,000 174,900 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 20,000 21,700 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 50,000 51,750 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 240,000 247,800 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 15,000 15,281 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 30,000 30,075 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 45,000 44,663 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 100,000 109,250 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 55,000 59,675 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 10,000 10,175 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 65,000 74,358 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 58,000 65,199 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 90,000 93,713 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,225 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 45,000 48,150 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 5,000 5,081 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 60,000 62,175 Technology (0.8%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 40,000 41,800 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 15,000 13,763 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 298,500 Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 66,000 66,213 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 145,000 145,452 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 53,000 62,673 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 340,000 370,600 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 5,399 6,128 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 45,000 45,338 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 60,000 62,850 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 124,000 128,105 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 145,000 144,912 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 60,000 64,050 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 14,000 16,485 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 55,000 58,919 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 203,500 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 30,000 31,425 Transportation (0.1%) Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 15,000 18,203 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 90,000 98,325 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 90,000 95,850 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 25,000 25,063 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 60,000 61,350 Utilities and power (1.2%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 240,000 284,400 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 25,000 24,625 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 110,000 111,100 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 50,000 54,000 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 15,000 16,050 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 96,000 115,680 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 695,000 735,310 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 60,000 67,950 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 18,000 19,101 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 125,000 140,938 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 10,000 10,575 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 130,000 134,300 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 97,250 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 265,000 283,550 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 10,000 12,750 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 20,000 26,379 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 115,000 126,213 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 90,000 94,123 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 80,000 86,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 31,425 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 30,000 31,013 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 55,000 55,413 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 65,000 65,813 Total corporate bonds and notes (cost $40,235,469) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.9%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, September 1, 2044 $2,000,000 $2,026,719 U.S. Government Agency Mortgage Obligations (5.0%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, September 1, 2044 3,000,000 3,384,375 4s, TBA, September 1, 2044 5,000,000 5,297,266 3 1/2s, TBA, September 1, 2029 2,000,000 2,112,500 Total U.S. government and agency mortgage obligations (cost $12,716,640) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 (i) $55,000 $62,846 U.S. Treasury Notes 3 1/2s, May 15, 2020 (i) 431,000 475,682 Total U.S. treasury obligations (cost $538,528) COMMODITY LINKED NOTES (3.5%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the S&P GSCI Light Energy Index - Total Return multiplied by 3) (United Kingdom) $1,170,000 $991,809 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light Energy Index Total Return multiplied by 3) (Jersey) 4,120,000 3,326,217 Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the S&P GSCI Light Energy Index - Total Return multiplied by 3) (United Kingdom) 4,120,000 3,323,192 Total commodity linked notes (cost $9,410,000) MORTGAGE-BACKED SECURITIES (3.3%) (a) Principal amount Value Commercial mortgage-backed securities (2.4%) Banc of America Commercial Mortgage Trust FRB Ser. 08-1, Class AJ, 6.484s, 2051 $60,000 $64,716 FRB Ser. 07-3, Class A3, 5.765s, 2049 33,061 33,014 FRB Ser. 05-1, Class AJ, 5.466s, 2042 325,000 325,878 Ser. 06-5, Class A2, 5.317s, 2047 31,708 31,813 Ser. 05-4, Class B, 5.118s, 2045 212,000 214,120 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW12, Class AJ, 5.929s, 2038 48,000 49,975 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.744s, 2047 100,000 112,390 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.975s, 2049 175,000 183,468 Ser. 13-GC11, Class D, 4.605s, 2046 100,000 95,735 Ser. 14-GC19, Class X, IO, 1.504s, 2047 1,555,044 133,640 COMM Mortgage Trust FRB Ser. 04-LB3A, Class E, 5.863s, 2037 84,244 84,244 Ser. 12-CR3, Class XA, IO, 2.34s, 2045 379,200 44,682 Ser. 12-CR5, Class XA, IO, 2.052s, 2045 742,525 74,672 Ser. 14-CR16, Class XA, IO, 1.444s, 2047 668,949 52,419 Ser. 14-CR17, Class XA, IO, 1.377s, 2047 1,229,740 95,637 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.823s, 2044 100,000 105,820 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.452s, 2044 120,000 120,344 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 44,000 44,083 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 50,000 50,875 Ser. 14-GC22, Class XA, IO, 1 1/4s, 2047 2,119,484 158,074 GS Mortgage Securities Trust 144A Ser. 10-C1, Class D, 6.167s, 2043 158,403 172,236 FRB Ser. 12-GC6, Class D, 5.826s, 2045 193,000 203,538 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 6.06s, 2045 118,000 101,657 Ser. 07-C1, Class A3, 5.79s, 2051 1,902 1,902 Ser. 06-LDP6, Class AJ, 5.565s, 2043 100,000 102,840 FRB Ser. 06-LDP8, Class AJ, 5.48s, 2045 188,000 195,125 Ser. 04-LN2, Class A2, 5.115s, 2041 27,056 27,115 FRB Ser. 13-C10, Class C, 4.298s, 2047 95,000 96,391 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.501s, 2043 142,000 160,784 FRB Ser. 11-C3, Class E, 5.753s, 2046 213,000 229,300 FRB Ser. 12-C6, Class E, 5.374s, 2045 186,000 191,569 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.858s, 2040 76,281 81,117 Ser. 06-C6, Class E, 5.541s, 2039 125,000 116,000 Ser. 06-C6, Class D, 5.502s, 2039 125,000 120,088 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.565s, 2046 83,000 84,038 Ser. 14-C17, Class XA, IO, 1.449s, 2047 646,000 52,862 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.676s, 2044 125,000 119,738 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 50,000 53,180 FRB Ser. 12-C3, Class D, 5.123s, 2049 114,000 113,202 Ser. 13-C6, Class D, 4.497s, 2046 154,000 143,436 WF-RBS Commercial Mortgage Trust FRB Ser. 14-C19, Class C, 4.646s, 2047 71,000 71,447 Ser. 13-C17, Class XA, IO, 1.774s, 2046 1,461,917 132,029 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.747s, 2045 120,000 125,250 FRB Ser. 11-C2, Class D, 5.647s, 2044 194,000 206,358 Ser. 12-C10, Class XA, IO, 1.955s, 2045 2,491,165 257,038 Ser. 13-C12, Class XA, IO, 1.645s, 2048 582,442 49,734 WFRBS Commercial Mortgage Trust 2014-C19 FRB Ser. C19, Class XA, IO, 1.497s, 2047 1,177,928 95,424 Residential mortgage-backed securities (non-agency) (0.9%) Barclays Capital, LLC Trust 144A FRB Ser. 14-RR2, Class 2A1, 3 1/2s, 2036 189,422 187,291 Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 331,818 308,591 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 13-5R, Class 1A6, 0.405s, 2036 110,000 90,200 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.917s, 2046 115,739 79,281 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR12, Class A2B, 0.648s, 2044 444,873 402,610 FRB Ser. 05-AR15, Class A1B2, 0.565s, 2045 108,862 95,853 FRB Ser. 05-AR11, Class A1B3, 0.555s, 2045 340,242 303,666 FRB Ser. 05-AR9, Class A1B, 0.535s, 2045 439,267 408,518 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.346s, 2047 60,000 45,600 Total mortgage-backed securities (cost $7,276,242) ASSET-BACKED SECURITIES (2.0%) (a) Principal amount Value Station Place Securitization Trust Ser. 14-3, Class A, 1.056s, 2016 $2,682,000 $2,682,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.054s, 2016 1,712,000 1,712,000 Total asset-backed securities (cost $4,394,000) PURCHASED OPTIONS OUTSTANDING (0.4%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Aug-15/$170.00 $42,388 $186,179 SPDR S&P rust (Put) Jul-15/173.00 39,894 175,804 SPDR S&P rust (Put) Jun-15/175.00 39,396 170,285 SPDR S&P rust (Put) May-15/165.00 42,073 97,150 SPDR S&P rust (Put) Apr-15/164.00 40,708 74,538 SPDR S&P rust (Put) Mar-15/164.00 41,625 63,894 Total purchased options outstanding (cost $1,299,712) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.3%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) $719,245 $532,242 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) (NON) 121,977 96,972 United Mexican States sr. unsec. unsub. notes Ser. MTN, 4 3/4s, 2044 (Mexico) 120,000 125,693 Total foreign government and agency bonds and notes (cost $871,889) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.948s, 2017 $243,508 $227,883 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 20,000 19,300 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 100,000 101,854 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.155s, 2021 65,000 64,494 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 74,625 74,028 Total senior loans (cost $490,619) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 86 $86,465 Citigroup, Inc. Ser. K, $1.719 pfd. 2,640 71,227 HSBC USA, Inc. $0.88 pfd. (United Kingdom) 6,280 137,595 M/I Homes, Inc. Ser. A, $2.438 pfd. 1,230 31,436 Total preferred stocks (cost $320,929) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. (R) 1,550 $36,183 United Technologies Corp. $3.75 cv. pfd. 1,000 60,060 Total convertible preferred stocks (cost $96,023) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $35,000 $47,491 Total convertible bonds and notes (cost $37,207) INVESTMENT COMPANIES (—%) (a) Shares Value Hercules Technology Growth Capital, Inc. 1,013 $15,489 Total investment companies (cost $14,445) SHORT-TERM INVESTMENTS (29.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 11,100 $11,100 Putnam Money Market Liquidity Fund 0.06% (AFF) Shares 15,046,695 15,046,695 Putnam Short Term Investment Fund 0.04% (AFF) Shares 39,932,819 39,932,819 SSgA Prime Money Market Fund 0.03% (P) Shares 520,000 520,000 U.S. Treasury Bills with an effective yield of 0.12%, February 5, 2015 (SEG) (SEGSF)(SEGCCS) $1,760,000 1,759,732 U.S. Treasury Bills with an effective yield of 0.02%, October 23, 2014 (SEG) (SEGSF)(SEGCCS) 5,410,000 5,409,836 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, December 4, 2014 (SEG) 56,000 55,998 U.S. Treasury Bills zero%, November 6, 2014 (i) 302,000 302,000 U.S. Treasury Bills zero%, October 9, 2014 (i) 595,000 595,000 Total short-term investments (cost $63,632,539) TOTAL INVESTMENTS Total investments (cost $218,113,678) (b) FORWARD CURRENCY CONTRACTS at 8/31/14 (aggregate face value $44,913,561) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/17/14 $200,027 $207,815 $(7,788) Canadian Dollar Sell 10/15/14 2,389 2,775 386 Chilean Peso Buy 10/15/14 6,031 6,151 (120) Chilean Peso Sell 10/15/14 6,031 6,364 333 Euro Sell 9/17/14 301,969 317,807 15,838 Singapore Dollar Buy 11/19/14 10,888 10,897 (9) Singapore Dollar Sell 11/19/14 10,888 10,899 11 Swiss Franc Sell 9/17/14 316,363 319,191 2,828 Barclays Bank PLC Australian Dollar Buy 10/15/14 72,819 72,452 367 British Pound Buy 9/17/14 156,037 167,284 (11,247) Canadian Dollar Buy 10/15/14 327,368 328,417 (1,049) Canadian Dollar Sell 10/15/14 327,368 332,874 5,506 Chinese Yuan Buy 11/19/14 326,830 325,139 1,691 Czech Koruna Sell 9/17/14 159,013 160,822 1,809 Euro Sell 9/17/14 964,909 995,763 30,854 Hong Kong Dollar Sell 11/19/14 431,949 431,989 40 Japanese Yen Buy 11/19/14 122,082 123,637 (1,555) Japanese Yen Sell 11/19/14 122,082 122,266 184 Mexican Peso Buy 10/15/14 362,349 364,677 (2,328) Mexican Peso Sell 10/15/14 362,349 363,618 1,269 New Zealand Dollar Buy 10/15/14 472,163 493,088 (20,925) New Zealand Dollar Sell 10/15/14 472,163 474,317 2,154 Norwegian Krone Buy 9/17/14 142,655 149,281 (6,626) Polish Zloty Buy 9/17/14 186,883 186,960 (77) Polish Zloty Sell 9/17/14 186,883 189,615 2,732 Singapore Dollar Sell 11/19/14 1,362 1,321 (41) South African Rand Buy 10/15/14 204,500 206,963 (2,463) Swedish Krona Sell 9/17/14 241,389 253,906 12,517 Swiss Franc Sell 9/17/14 318,542 325,715 7,173 Citibank, N.A. Australian Dollar Buy 10/15/14 410,938 406,852 4,086 Brazilian Real Sell 10/2/14 84,209 80,747 (3,462) Chilean Peso Buy 10/15/14 188,186 194,381 (6,195) Chilean Peso Sell 10/15/14 188,186 198,066 9,880 Danish Krone Sell 9/17/14 234,457 242,209 7,752 Euro Sell 9/17/14 555,056 565,781 10,725 Japanese Yen Sell 11/19/14 135,300 137,628 2,328 Mexican Peso Buy 10/15/14 278,837 280,521 (1,684) Mexican Peso Sell 10/15/14 278,837 278,853 16 New Zealand Dollar Buy 10/15/14 659,096 659,593 (497) New Zealand Dollar Sell 10/15/14 659,096 671,049 11,953 Norwegian Krone Buy 9/17/14 477,281 500,657 (23,376) Swiss Franc Sell 9/17/14 353,185 364,590 11,405 Credit Suisse International Australian Dollar Sell 10/15/14 50,750 67,156 16,406 British Pound Buy 9/17/14 241,525 241,607 (82) British Pound Sell 9/17/14 241,525 242,704 1,179 Canadian Dollar Sell 10/15/14 320,753 331,857 11,104 Euro Sell 9/17/14 1,001,570 1,026,643 25,073 Indian Rupee Buy 11/19/14 51,974 51,717 257 Japanese Yen Buy 11/19/14 1,392,628 1,410,327 (17,699) Mexican Peso Buy 10/15/14 194,089 194,131 (42) Mexican Peso Sell 10/15/14 194,089 194,648 559 New Zealand Dollar Buy 10/15/14 1,499 16,298 (14,799) Norwegian Krone Buy 9/17/14 958,221 982,365 (24,144) Norwegian Krone Sell 9/17/14 958,221 966,550 8,329 Singapore Dollar Buy 11/19/14 3,362 3,365 (3) Singapore Dollar Sell 11/19/14 3,362 3,366 4 Swedish Krona Sell 9/17/14 315,042 322,301 7,259 Swiss Franc Sell 9/17/14 312,332 321,230 8,898 Turkish Lira Buy 9/17/14 191,191 193,148 (1,957) Turkish Lira Sell 9/17/14 191,191 190,477 (714) Deutsche Bank AG Australian Dollar Buy 10/15/14 250,027 249,131 896 British Pound Buy 9/17/14 115,036 116,048 (1,012) British Pound Sell 9/17/14 115,036 115,077 41 Canadian Dollar Buy 10/15/14 21,316 21,366 (50) Canadian Dollar Sell 10/15/14 21,316 21,725 409 Czech Koruna Buy 9/17/14 188,593 197,783 (9,190) Czech Koruna Sell 9/17/14 188,593 197,068 8,475 Euro Sell 9/17/14 189,750 199,643 9,893 New Zealand Dollar Buy 10/15/14 556,633 581,154 (24,521) New Zealand Dollar Sell 10/15/14 556,633 568,593 11,960 Norwegian Krone Buy 9/17/14 258,057 268,251 (10,194) Polish Zloty Buy 9/17/14 162,209 169,573 (7,364) Polish Zloty Sell 9/17/14 162,209 162,100 (109) Swedish Krona Sell 9/17/14 717,071 750,192 33,121 Swiss Franc Sell 9/17/14 319,086 323,675 4,589 Goldman Sachs International Australian Dollar Buy 10/15/14 162,866 162,113 753 British Pound Buy 9/17/14 321,702 324,094 (2,392) British Pound Sell 9/17/14 321,702 323,351 1,649 Canadian Dollar Sell 10/15/14 354,472 355,779 1,307 Euro Sell 9/17/14 1,077,129 1,106,044 28,915 Japanese Yen Sell 11/19/14 294,312 298,090 3,778 Swedish Krona Buy 9/17/14 319,191 323,849 (4,658) Swedish Krona Sell 9/17/14 319,191 333,660 14,469 HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 106,622 104,961 1,661 Canadian Dollar Sell 10/15/14 162,260 161,634 (626) Euro Buy 9/17/14 567,934 580,372 (12,438) Japanese Yen Sell 11/19/14 250,086 253,314 3,228 Swedish Krona Sell 9/17/14 628,768 656,021 27,253 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 507,968 506,014 1,954 Brazilian Real Buy 10/2/14 267,686 263,805 3,881 British Pound Sell 9/17/14 2,091,394 2,106,155 14,761 Canadian Dollar Sell 10/15/14 135,798 139,690 3,892 Czech Koruna Sell 9/17/14 159,013 160,733 1,720 Euro Sell 9/17/14 187,384 199,146 11,762 Hungarian Forint Sell 9/17/14 168,540 179,407 10,867 Indian Rupee Sell 11/19/14 54,774 54,485 (289) Japanese Yen Sell 11/19/14 253,303 257,225 3,922 Mexican Peso Sell 10/15/14 4,400 4,528 128 New Taiwan Dollar Sell 11/19/14 285,840 284,964 (876) New Zealand Dollar Sell 10/15/14 372,699 384,133 11,434 Norwegian Krone Buy 9/17/14 535,577 553,375 (17,798) Singapore Dollar Sell 11/19/14 40,590 40,637 47 Swedish Krona Sell 9/17/14 437,510 465,740 28,230 Swiss Franc Sell 9/17/14 1,854,382 1,891,786 37,404 State Street Bank and Trust Co. Australian Dollar Buy 10/15/14 236,990 234,193 2,797 Brazilian Real Sell 10/2/14 141,308 140,956 (352) British Pound Buy 9/17/14 148,401 159,205 (10,804) Canadian Dollar Sell 10/15/14 511,586 519,106 7,520 Chilean Peso Buy 10/15/14 600 612 (12) Chilean Peso Sell 10/15/14 600 632 32 Euro Buy 9/17/14 1,404,854 1,434,986 (30,132) Euro Sell 9/17/14 1,404,854 1,430,318 25,464 Israeli Shekel Buy 10/15/14 7,332 7,645 (313) Japanese Yen Sell 11/19/14 1,019,867 1,032,989 13,122 Mexican Peso Buy 10/15/14 67,421 67,809 (388) Mexican Peso Sell 10/15/14 67,421 67,425 4 New Taiwan Dollar Buy 11/19/14 15,045 15,010 35 New Zealand Dollar Sell 10/15/14 348,374 359,971 11,597 Norwegian Krone Buy 9/17/14 794,473 813,397 (18,924) Singapore Dollar Buy 11/19/14 23,057 23,078 (21) Singapore Dollar Sell 11/19/14 23,057 23,084 27 Swedish Krona Sell 9/17/14 490,690 503,174 12,484 Swiss Franc Sell 9/17/14 319,195 325,896 6,701 UBS AG Australian Dollar Sell 10/15/14 54,196 54,802 606 Canadian Dollar Sell 10/15/14 285,287 290,695 5,408 Japanese Yen Sell 11/19/14 191,642 194,068 2,426 Singapore Dollar Buy 11/19/14 22,897 22,918 (21) Singapore Dollar Sell 11/19/14 22,897 22,924 27 Swedish Krona Sell 9/17/14 39,187 40,888 1,701 WestPac Banking Corp. Australian Dollar Buy 10/15/14 162,215 161,618 597 British Pound Buy 9/17/14 610,205 619,750 (9,545) Canadian Dollar Sell 10/15/14 125,692 128,050 2,358 Euro Sell 9/17/14 1,137,707 1,169,145 31,438 Japanese Yen Sell 11/19/14 13,780 15,269 1,489 New Zealand Dollar Buy 10/15/14 158,776 165,755 (6,979) New Zealand Dollar Sell 10/15/14 158,776 158,889 113 Total FUTURES CONTRACTS OUTSTANDING at 8/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 1 $310,109 Sep-14 $15,600 Euro-Bobl 5 yr (Long) 48 8,150,484 Sep-14 109,399 Euro-Bund 10 yr (Long) 38 7,566,407 Sep-14 329,384 Euro-Buxl 30 yr (Long) 20 3,828,325 Sep-14 364,059 Euro-CAC 40 Index (Short) 7 402,857 Sep-14 (18,970) Euro-Schatz 2 yr (Long) 10 1,455,725 Sep-14 2,532 FTSE 100 Index (Short) 4 451,661 Sep-14 (393) IBEX 35 Index (Long) 15 2,108,633 Sep-14 91,392 Japanese Government Bond 10 yr (Long) 19 26,703,542 Sep-14 203,003 MSCI EAFE Index Mini (Short) 70 6,722,800 Sep-14 132,038 S&P 500 Index E-Mini (Long) 39 3,902,730 Sep-14 111,566 S&P 500 Index E-Mini (Short) 56 5,603,920 Sep-14 (219,072) S&P/TSX 60 Index (Short) 3 495,153 Sep-14 (26,809) SPI 200 Index (Short) 4 524,413 Sep-14 (24,766) U.K. Gilt 10 yr (Long) 26 4,900,831 Dec-14 36,620 U.S. Treasury Bond 30 yr (Long) 13 1,821,219 Dec-14 12,874 U.S. Treasury Bond 30 yr (Short) 9 1,260,844 Dec-14 (8,994) U.S. Treasury Note 10 yr (Long) 28 3,521,875 Dec-14 9,572 U.S. Treasury Note 10 yr (Short) 111 13,961,719 Dec-14 (38,367) U.S. Treasury Note 5 yr (Long) 66 7,843,172 Dec-14 17,406 U.S. Treasury Note 5 yr (Short) 8 950,688 Dec-14 (2,140) U.S. Treasury Note 2 yr (Long) 14 3,066,656 Dec-14 2,380 Total WRITTEN OPTIONS OUTSTANDING at 8/31/14 (premiums $38,655) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Sep-14/$201.00 $81,859 $93,025 SPDR S&P rust (Call) Sep-14/200.00 20,439 33,626 SPDR S&P rust (Call) Sep-14/198.00 20,130 56,885 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $178,000 $(6,292) 6/18/44 3 month USD-LIBOR-BBA 3.75% $20,000 14,452,000 (E) 50,325 9/17/16 3 month USD-LIBOR-BBA 1.00% (1,193) 8,026,000 (E) (19,169) 9/17/19 3 month USD-LIBOR-BBA 2.25% 20,161 54,771,000 (E) (2,010,245) 9/17/24 3 month USD-LIBOR-BBA 3.25% 1,571,855 2,351,000 (E) (190,755) 9/17/44 3 month USD-LIBOR-BBA 4.00% 162,330 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 $— 9/21/21 (2.305%) USA Non Revised Consumer Price Index- Urban (CPI-U) $(56,240) 5,000,000 — 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) (106,850) 4,000,000 — 6/10/24 (2.50%) USA Non Revised Consumer Price Index- Urban (CPI-U) (15,000) baskets 176,840 — 3/15/15 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF3) of common stocks 474,417 units 4,450 — 3/13/15 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (948,203) Barclays Bank PLC $4,310,591 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,991) 3,700,000 — 5/8/23 (2.59%) USA Non Revised Consumer Price Index- Urban (CPI-U) (111,925) 8,900,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (175,419) Citibank, N.A. 1,500,000 — 8/7/22 2.515% USA Non Revised Consumer Price Index- Urban (CPI-U) 40,665 baskets 77 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 188,164 baskets 21,272 — 1/30/15 1 month USD-LIBOR plus 0.65% KKR and Co., LP (381) shares 15,447 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP (22,672) shares 138 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP (203) units 1,692 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index (250,555) Credit Suisse International $2,600,000 — 1/9/23 (2.76%) USA Non Revised Consumer Price Index- Urban (CPI-U) (135,486) 3,400,000 — 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) (97,478) 1,600,000 — 8/8/22 (2.5325%) USA Non Revised Consumer Price Index- Urban (CPI-U) (48,640) 700,000 — 9/10/22 (2.5925%) USA Non Revised Consumer Price Index- Urban (CPI-U) (22,904) 3,300,000 — 2/8/23 (2.81%) USA Non Revised Consumer Price Index- Urban (CPI-U) (176,319) 6,900,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (136,758) shares 37,583 — 9/19/14 (3 month USD-LIBOR-BBA plus 0.20%) Vanguard Index Funds - MSCI Emerging Markets ETF 82,284 shares 94,529 — 7/1/15 (3 month USD-LIBOR-BBA plus 15 bp) Common stock of Vanguard FTSE Emerging Markets ETF 212,142 shares 18,900 — 6/8/15 (3 month USD-LIBOR-BBA plus 20 bp) Common stock of Vanguard FTSE Emerging Markets ETF 46,793 Deutsche Bank AG $500,000 — 11/7/21 (2.43%) USA Non Revised Consumer Price Index- Urban (CPI-U) (14,425) EUR/units 5,010 — 1/26/15 (3 month EUR-EURIBOR-REUTERS plus 12 bp) iShares EURO STOXX Banks (11,718) Goldman Sachs International $1,500,000 — 10/5/22 (2.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) (68,415) 1,700,000 — 4/5/23 (2.7475%) USA Non Revised Consumer Price Index- Urban (CPI-U) (74,885) 4,400,000 — 7/19/23 (2.58%) USA Non Revised Consumer Price Index- Urban (CPI-U) (91,740) JPMorgan Chase Bank N.A. 13,500,000 — 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) (386,937) shares 96,600 — 7/14/15 (3 month USD-LIBOR-BBA plus 26 bp) Common stock of Vanguard FTSE Emerging Markets ETF 101,862 Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC EM Series 21 Index BBB-/P $(700,323) $6,500,000 6/20/19 500 bp $(19,845) EM Series 21 Index BBB-/P (350,450) 4,300,000 6/20/19 500 bp 99,712 EM Series 21 Index BBB-/P (345,800) 2,800,000 6/20/19 500 bp (55,397) EM Series 21 Index BBB-/P (177,000) 1,500,000 6/20/19 500 bp (19,967) EM Series 21 Index BBB-/P (36,400) 400,000 6/20/19 500 bp 2,809 EM Series 21 Index BBB-/P (48,400) 400,000 6/20/19 500 bp (7,524) Credit Suisse International CMBX NA BBB- Index BBB-/P 28,586 373,000 5/11/63 300 bp 31,974 CMBX NA BBB- Index BBB-/P 1,641 40,000 5/11/63 300 bp 2,005 CMBX NA BBB- Index BBB-/P 353 23,000 5/11/63 300 bp 562 CMBX NA BBB- Index BBB-/P 1,940 20,000 5/11/63 300 bp 2,122 CMBX NA BBB- Index BBB-/P 1,596 20,000 5/11/63 300 bp 1,778 CMBX NA BBB- Index BBB-/P 1,549 20,000 5/11/63 300 bp 1,730 CMBX NA BBB- Index BBB-/P 1,316 20,000 5/11/63 300 bp 1,497 CMBX NA BBB- Index BBB-/P 243 8,000 5/11/63 300 bp 316 CMBX NA BB Index — (77) 10,000 5/11/63 (500 bp) (182) CMBX NA BB Index — (96) 10,000 5/11/63 (500 bp) (201) CMBX NA BB Index — (91) 10,000 5/11/63 (500 bp) (196) CMBX NA BB Index — 220 11,000 5/11/63 (500 bp) 105 CMBX NA BB Index — 581 22,000 5/11/63 (500 bp) 351 CMBX NA BB Index — 340 22,000 5/11/63 (500 bp) 110 CMBX NA BB Index — 227 22,000 5/11/63 (500 bp) (3) CMBX NA BB Index — (384) 22,000 5/11/63 (500 bp) (615) CMBX NA BB Index — (157) 30,000 5/11/63 (500 bp) (471) CMBX NA BB Index — (427) 22,000 5/11/63 (500 bp) (657) CMBX NA BBB- Index BBB-/P 79 13,000 5/11/63 300 bp 197 CMBX NA BBB- Index BBB-/P 11 4,000 5/11/63 300 bp 47 CMBX NA BBB- Index — (1,220) 26,000 1/17/47 (300 bp) (897) CMBX NA BBB- Index — (1,469) 26,000 1/17/47 (300 bp) (1,146) Goldman Sachs International CMBX NA BB Index — (96) 10,000 5/11/63 (500 bp) (201) CMBX NA BB Index — 249 11,000 5/11/63 (500 bp) 134 CMBX NA BB Index — (201) 19,000 5/11/63 (500 bp) (400) CMBX NA BBB- Index BBB-/P 160 14,000 5/11/63 300 bp 292 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at August 31, 2014. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 22 Index BBB+/P $(51,705) $3,605,000 6/20/19 100 bp $27,614 NA IG Series 22 Index BBB+/P (28,901) 2,015,000 6/20/19 100 bp 15,435 NA IG Series 22 Index BBB+/P (11,896) 600,000 6/20/19 100 bp 1,305 NA HY Series 22 Index B+/P (433,664) 6,025,140 6/20/19 500 bp 111,321 NA HY Series 22 Index B+/P (230,955) 2,574,000 6/20/19 500 bp 1,868 NA HY Series 22 Index B+/P (279,071) 3,910,500 6/20/19 500 bp 74,640 NA IG Series 22 Index BBB+/P (75,490) 3,700,000 6/20/19 100 bp 3,146 NA HY Series 22 Index B+/P (1,737,629) 23,883,750 6/20/19 500 bp 422,703 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at August 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2014 through August 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $218,301,263. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $218,296,803, resulting in gross unrealized appreciation and depreciation of $17,638,564 and $3,716,542, respectively, or net unrealized appreciation of $13,922,022. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $10,960,847 $19,598,787 $15,512,939 $3,006 $15,046,695 Putnam Short Term Investment Fund * 35,761,784 16,899,202 12,728,167 3,806 39,932,819 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $11,100, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $10,623. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $150,716,902 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,163,912 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,240,990 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $4,476,839 $— $— Capital goods 4,008,173 — — Communication services 2,438,298 — — Conglomerates 1,386,675 — — Consumer cyclicals 13,053,396 — — Consumer staples 8,631,828 — — Energy 6,704,091 — — Financials 26,240,774 — — Health care 10,301,250 — — Technology 9,372,808 — — Transportation 3,117,503 — — Utilities and power 2,697,283 — — Total common stocks — — Asset-backed securities — 4,394,000 — Commodity linked notes — 7,641,218 — Convertible bonds and notes — 47,491 — Convertible preferred stocks — 96,243 — Corporate bonds and notes — 40,965,252 — Foreign government and agency bonds and notes — 754,907 Investment companies 15,489 — — Mortgage-backed securities — 7,300,607 — Preferred stocks 208,822 117,901 — Purchased options outstanding — 767,850 — Senior loans — 487,559 — U.S. government and agency mortgage obligations — 12,820,860 — U.S. treasury obligations — 538,528 — Short-term investments 55,499,514 8,133,666 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $313,360 $— Futures contracts 1,098,314 — — Written options outstanding — (183,536) — Interest rate swap contracts — 3,949,289 — Total return swap contracts — (1,830,817) — Credit default contracts — 5,168,882 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $5,171,196 $2,314 Foreign exchange contracts 631,250 317,890 Equity contracts 2,224,108 1,707,278 Interest rate contracts 5,128,701 1,844,431 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$240,000 Written equity option contracts (contract amount)$150,000 Futures contracts (number of contracts)600 Forward currency contracts (contract amount)$88,200,000 Centrally cleared interest rate swap contracts (notional)$78,900,000 OTC total return swap contracts (notional)$155,400,000 OTC credit default swap contracts (notional)$16,200,000 Centrally cleared credit defult rate swap contracts (notional)$45,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $— $— $— $— $— $— $— $— $— $— $— — OTC Total return swap contracts*# 474,417 — — 228,829 341,219 — — — 101,862 — 1,146,327 OTC Credit default contracts*# — 1,658,161 — — 5,560 — 132 — 1,663,853 Centrally cleared credit default contracts§ — Futures contracts§ — 17,739 — — — 17,739 Forward currency contracts# 19,396 66,296 — 58,145 79,068 69,384 50,871 32,142 130,002 — 79,783 10,168 35,995 631,250 Purchased options# — 138,432 — — 629,418 — 767,850 Total Assets $493,813 $1,724,457 $— $286,974 $425,847 $207,816 $51,003 $32,142 $861,282 $17,739 $79,783 $10,168 $35,995 $4,227,019 Liabilities: Centrally cleared interest rate swap contracts§ — — 69,354 — 69,354 OTC Total return swap contracts*# 1,126,293 311,335 — 273,811 617,585 26,143 235,040 — 386,937 — 2,977,144 OTC Credit default contracts*# — 1,895 — 419 — 2,314 Centrally cleared credit default contracts§ — — 12,017 — 12,017 Futures contracts§ — 40,616 — — — 40,616 Forward currency contracts# 7,917 46,311 — 35,214 59,440 52,440 7,050 13,064 18,963 — 60,946 21 16,524 317,890 Written options# 56,885 — 126,651 — 183,536 Total Liabilities $1,191,095 $357,646 $81,371 $309,025 $678,920 $78,583 $242,509 $13,064 $532,551 $40,616 $60,946 $21 $16,524 $3,602,871 Total Financial and Derivative Net Assets $(697,282) $1,366,811 $(81,371) $(22,051) $(253,073) $129,233 $(191,506) $19,078 $328,731 $(22,877) $18,837 $10,147 $19,471 $624,148 Total collateral received (pledged)##† $(697,282) $1,366,811 $— $(22,051) $(190,000) $129,233 $(130,000) $— $320,000 $— $— $— $— Net amount $— $— $(81,371) $— $(63,073) $— $(61,506) $19,078 $8,731 $(22,877) $18,837 $10,147 $19,471 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2014
